UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2007. Northgate Minerals Corporation (Translation of registrant's name into English) 815 Hornby Street, Suite 406 Vancouver, British Columbia Canada V6Z 2E6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Registrant: Northgate Minerals Corporation Date:November 5, 2007 By: /s/ Jon Douglas Name: Jon Douglas Title: Chief Financial Officer Exhibit Index Exhibit Number Description 99.1 News Release DatedNovember 5, 2007 - Northgate reports strong quarterly production and record low cash cost; Announces friendly proposal to acquire Perseverance Corporation
